DAUKSCH, Judge,
dissenting.
Because the trial judge did not find the traffic stop to be pretextual it is very difficult for me to so determine. But it is obvious that the only reason the drug enforcement deputies stopped the car was to search the car. I’ve viewed the deputies’ own videotapes of the incident to reach my decision that this was an unconstitutional intrusion upon the liberties of the appellant and her codefendants. I would order the evidence suppressed. The judgment has a typographical error and the court improperly assessed “100FDLE” and “$15 drug and alcohol” costs. For these additional reasons I would reverse.